DETAILED ACTION


Allowable Subject Matter
Claim 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PG-Pub 2009/0268899 in view of Shaffer US PG-Pub 2009/0030693.

Regarding claim 1 and 10-11, Tokuda teaches acquire a time-series signal generated by a sensor module (Fig. 9- Step 4: collect audio signal with microphones); generate an analysis result including information concerning signal level of the time-series signal by analyzing the time-series signal (Fig. 9-Step 5: determine signal level of the audio signals); and determine a failure of the sensor module based on the analysis result (Fig. 9-Step 6: using the determine signal level to determine if the microphone has failed).  
Tokuda failed to teach detecting saturation.
However, Shaffer teaches detecting saturation (Fig. 3 & Fig. 4 & [0018]: detecting microphone saturation).
Tokuda and Shaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because saturation is an alternate fault that can cause a microphone to provide audio signal quality degradation or no audio signal at all.

Claim 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PG-Pub 2009/0268899 in combination with Shaffer US PG-Pub 2009/0030693 in view of Lu US PG-Pub 2016/0180830.

	Regarding claim 2, the combination teaches generate the analysis result including information of saturation (Shaffer, [0018]: detect microphone saturation) and the sensor module is in failure (Tokuda, Fig. 9-Step 6).
The combination failed to teach consecutively saturated which is the number of times amplitude values of samples includes in the time-series are; and the consecutive saturation count is not less than a predetermined count.  
	However, Lu teaches consecutively saturated which is the number of times amplitude values of samples includes in the time-series are; and the consecutive saturation count is not less than a predetermined count (Fig. 6-610-614: determining when the microphone signal is saturated by clipping to and once the sample goes above the MAX-614, then it will determine intervention has to happen because there is something wrong).
	The combination and Lu are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting a max number before making a decision is an inventor choice and it helps to make sure the microphone has an issues before making a decision.
	
	Regarding claim 7, the combination failed to teach change a parameter of the sensor module after it is determined that the sensor module is in failure; and further determine with respect to a changed parameter whether the sensor module is in failure.
Lu teaches change a parameter of the sensor module after it is determined that the sensor module is in failure; and further determine with respect to a changed parameter whether the sensor module is in failure (Fig. 6: once it determine that the microphone has a failure-610, it will change the it’s gain-616 and tries again to see if it will fail-610).
	The combination and Lu are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing a parameter to a failed microphone is a way to try and fix the failure.

Regarding claim 8, Lu teaches wherein the parameter includes one of a gain, a bit depth, and a sampling frequency (Fig. 6: once it determine that the microphone has a failure-610, it will change the it’s gain-616 and tries again to see if it will fail-610).
	The combination and Lu are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because changing a parameter to a failed microphone is a way to try and fix the failure.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PG-Pub 2009/0268899 in combination with Shaffer US PG-Pub 2009/0030693 in view of Lu US PG-Pub 2016/0180830 and further in view of Krishnaswamy US PG-Pub 2013/0329896.

	Regarding claim 5, the combination wherein the processing circuitry is further configured to: generate the analysis result further including information of a low amplitude period as a period during which an amplitude value of a sample included in the time-series signal is low amplitude (Tokuda, Fig. 9-Step 5: determining if signal has a vey low amplitude); and determine that the sensor module is in failure when the low amplitude period is not less than a predetermined period (Lu, Fig. 6-614: looping for a specific period n<Max).
	The combination failed to teach zero amplitude.
	However, Krishnaswamy teaches zero amplitude ([0024]: a microphone has failed when it has a dead signal).
The combination and Krishnaswamy are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a microphone that has a dead/zero signal for a period of time is an alternate equivalent way to determine if it has failed.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda US PG-Pub 2009/0268899 in combination with Shaffer US PG-Pub 2009/0030693 in view of Song US PG-Pub 2009/0303042.
	
	Regarding claim 9, the combination teaches detect an abnormality in a measurement target concerning the time-series signal and determining a failure of the sensor module (Tokuda, Fig. 9-Step 5 and Step 6).
	The combination failed to teach notify an external apparatus of at least one of a failure of the sensor module and an abnormality in the measurement target.  
	However, Song teaches notify an external apparatus of at least one of an abnormality in the measurement ([0051]: determining when the microphone sensor produces an abnormal measurement and produce a message and send it through a wireless mesh network).
	The combination and Song are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sending information externally allows to monitor the system remotely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654